Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 1 of 17




              EXHIBIT B
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 2 of 17




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                          Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                             Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                     Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                             Civil Action No. 6:20-cv-1015-ADA
                                                          Civil Action No. 6:20-cv-1016-ADA
                        Plaintiff,
                                                          Civil Action No. 6:20-cv-1017-ADA
                                                          Civil Action No. 6:20-cv-1018-ADA
                 v.                                       Civil Action No. 6:20-cv-1019-ADA
                                                          Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                            Civil Action No. 6:20-cv-1021-ADA
                                                          Civil Action No. 6:20-cv-1022-ADA
                        Defendant.
                                                            JURY TRIAL DEMANDED


                      TP-LINK TECHNOLOGIES CO., LTD.’S
            OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF
                 JURISDICTIONAL INTERROGATORY REQUESTS

        Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant TP-Link Technologies

Co., Ltd. (“TP-Link China”), by and through its counsel, hereby provides the following objections

and responses to Plaintiff WSOU Investments, LLC, d/b/a Brazos Licensing and Development

(“WSOU”). The objections and responses are made in accordance with the Federal Rules of Civil

Procedure and are based upon information presently available to TP-Link China. These objections

and responses are without prejudice to TP-Link China’s right to use or rely on subsequently

discovered information.

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

        Defendant TP-Link China makes the following general objections, whether or not

separately set forth in response to each and every instruction, definition, and interrogatory made

by Plaintiff.



TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                     Page 1
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 3 of 17




       1.      TP-Link China objects to each Interrogatory to the extent it calls for the disclosure

of information protected by the attorney-client and common interest privileges, the attorney work-

product doctrine, the laws governing trade secrets and proprietary business information, that was

prepared in anticipation of litigation, and/or that is otherwise privileged, protected or immune from

discovery for any reason whatsoever. TP-Link China and its attorneys hereby assert all such

applicable privileges, protections and immunities.

       2.      TP-Link China objects to the Interrogatories to the extent they attempt to impose

any obligation upon it beyond the obligations imposed by the Federal Rules of Civil Procedure

(the “Federal Rules”) and the Local Rules of the United States District Court for the Western

District of Texas (the “Local Rules” and, together with the Federal Rules, the “Rules of Civil

Procedure”). Any objections or responses to these Interrogatories are without prejudice to this

objection.

       3.      TP-Link China objects to each and every Interrogatory to the extent it calls for

information that is neither relevant to the subject matter of this action, nor reasonably calculated

to lead to the discovery of admissible evidence. By responding to these Interrogatories, TP-Link

China does not waive any right to challenge the relevance or admissibility of any document

produced responsive hereto.

       4.      TP-Link China objects to each and every Interrogatory to the extent it seeks

information which is already within the possession, custody or control of Plaintiff, on the grounds

that such Interrogatories are unduly burdensome and oppressive.

       5.      TP-Link China objects to each and every Interrogatory to the extent that it seeks

information not in the possession, custody, or control of TP-Link China..




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                        Page 2
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 4 of 17




       6.      TP-Link China objects to each Interrogatory to the extent that providing a response

to the Interrogatory in light of Plaintiff’s instructions and definitions, or lack thereof, would cause

unreasonable annoyance, harassment, oppression, undue burden, and/or extraordinary expense to

TP-Link China.

       7.      TP-Link China objects to each and every Interrogatory to the extent that it is vague,

unintelligible, and/or susceptible to various interpretations, such that TP-Link China is unable to

discern its meaning and/or respond.

       8.      TP-Link China objects to each and every Interrogatory to the extent it seeks

discovery of information subject to a confidentiality claim of a third-party. To the extent that any

such information may be provided, the provision will occur only pursuant to an acceptable

protective order and only to the extent TP-Link China can do so consistent with its legal and

contractual obligations. TP-Link China will only produce documents or provide information that

TP-Link China, any party, or any third party deems to embody material that is private, confidential,

commercially sensitive, proprietary, trade secret or otherwise protected from disclosure pursuant

to Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure or Rule 501 of the Federal Rules of

Evidence pursuant to a protective order to be entered by the Court governing the disclosure and

use of such information.

       9.      TP-Link China objects to the definition of “you”, “your”, “Defendant”, and “TP-

Link China” as overbroad and unduly burdensome to the extent it includes “any present or former

officer, director, employee, agent, attorney, or other representative acting on its behalf, … any

predecessor, successor, parent, subsidiary, controlled, or affiliated companies, and any person or

company assisting by agreement or otherwise in this lawsuit, and their agents, officers, employees,




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                          Page 3
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 5 of 17




representatives, and attorneys.” TP-Link China will construe these terms to mean “TP-Link

Technologies Co., Ltd. 联洲技术有限公司”.

       10.     TP-Link China objects to the Interrogatories to the extent they assume disputed

facts or legal conclusions in defining the information and documents requested. TP-Link China

denies any such disputed facts or legal conclusions. Any information provided, or documents

produced, by TP-Link China with respect to the Interrogatories is without prejudice to this

objection.

       11.     TP-Link China objects to the Requests to the extent they are overbroad, unduly

burdensome and oppressive, and that the burden or expense of producing information and

documents in response to the Requests outweighs the likely benefit, taking into account the factors

listed in Fed. R. Civ. P. 26(b)(2)(iii), or that the information or documents sought is obtainable

from some other source that is more convenient, less burdensome, or less expensive.

       12.     TP-Link China objects to Plaintiff's definition of "refer to," "relate to," "relating,"

"relates," as overly broad, vague, ambiguous, and unintelligible, require subjective judgment on

the part of TP-Link China and its attorneys, and would require a conclusion or opinion of counsel

in violation of the attorney work product doctrine.

       13.     TP-Link China objects to each Interrogatory to the extent it is duplicative or

cumulative of another Interrogatory.

       14.     TP-Link China objects to the Interrogatories to the extent they seek discovery of

information prepared after the date it received notice of Plaintiff's claim of infringement.

       15.     TP-Link China objects to Plaintiff’s definition of “Document” to the extent it seeks

to define that term more broadly than that term is defined under the Federal Rules of Civil

Procedure. TP-Link China shall construe the term in a manner consistent with said Rules.


TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                         Page 4
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
          Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 6 of 17




          16.   TP-Link China specifically incorporates herein by reference the objections set forth

in TP-Link China's Objections and Responses to Plaintiff's First Set of Document Requests (Nos.

1-10).

          17.   TP Link's objections and responses to these Interrogatories are based on its present

knowledge, information, belief and ongoing investigations. TP-Link China reserves the right to

supplement or amend its objections and responses upon discovery of additional documents and

things.

                               OBJECTIONS AND RESPONSES

INTERROGATORY NO. 1:

      Identify when and the manner in which TP-Link (China) first became aware of the
complaints in the present cases.

RESPONSE TO INTERROGATORY NO. 1:

          TP-Link China objects to this Interrogatory because it is being made for an improper

purpose, namely to harass and cause unnecessary delay and a needless increase in the cost of these

proceedings.

          TP-Link China objects on the ground that the information sought through purported

“jurisdictional discovery” is neither relevant to the subject matter involved in the pending action

nor reasonably calculated to lead to the discovery of admissible evidence. Because of the lack of

relevance, the request is also not proportional to the needs of the case. Plaintiff has propounded

this request solely for the purpose of delaying adjudication on the merits of TP-Link China’s

motion to dismiss.

          TP-Link China further objects to this Interrogatory as overly broad and unduly

burdensome.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                       Page 5
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 7 of 17




       TP-Link China objects to this Interrogatory to the extent it seeks information protected

from disclosure by the attorney-client privilege, the attorney work-product doctrine, the common-

interest doctrine, and/or other applicable privileges or immunities.

       TP-Link China objects to this Interrogatory on the ground that it is vague and ambiguous,

i.e., “first aware” is undefined and subject to multiple interpretations.

       Subject to the foregoing specific and General objections, TP-Link China responds as

follows: TP-Link China received an email on or about November 2, 2020 from

ssmerek@foley.com, which is the email address of Mr. Stephen Smerek at Foley & Lardner. This

email attached copies (in PDF file format) of the complaints in the present cases, and also, a list

of the patent numbers in the present cases (but not the actual patents). TP-Link China did not

receive the summons for the present cases.

INTERROGATORY NO. 2:

      Identify the date and manner in which TP-Link (China) received the summons and
complaints for the present cases.

RESPONSE TO INTERROGATORY NO. 2:

       TP-Link China objects to this request to this Request as being duplicative over

Interrogatory No. 1.

       TP-Link China incorporates by reference and in its entirety the objections and response

from Interrogatory No. 1, and further adds, subject to the specific and General Objections, that it

did not receive the summons for the present cases.

INTERROGATORY NO. 3:

       Identify the date and manner in which TP-Link (China) became aware of or received the
Patents-in-Suit.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                      Page 6
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 8 of 17




RESPONSE TO INTERROGATORY NO. 3:

       TP-Link China objects to this request to this Request as being duplicative over

Interrogatory Nos. 1 - 2.

       TP-Link China incorporates by reference and in its entirety the objections and response

from Interrogatory No. 1.

INTERROGATORY NO. 4:

       Is TP-Link (US) a subsidiary of TP-Link (China)?

RESPONSE TO INTERROGATORY NO. 4:

       TP-Link China objects to this Interrogatory because it is being made for an improper

purpose, namely to harass and cause unnecessary delay and a needless increase in the cost of these

proceedings.

       TP-Link China objects on the ground that the information sought through purported

“jurisdictional discovery” is neither relevant to the subject matter involved in the pending action

nor reasonably calculated to lead to the discovery of admissible evidence. Because of the lack of

relevance, the request is also not proportional to the needs of the case. Plaintiff has propounded

this request solely for the purpose of delaying adjudication on the merits of TP-Link China’s

motion to dismiss.

       Subject to the foregoing specific and General Objections, TP-Link China responds as

follows: TP-Link (US) is not a subsidiary of TP-Link China.

INTERROGATORY NO. 5:

      Did TP-Link (China) receive a copy of the summons and complaint for the present cases
from TP-Link (US)?




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                      Page 7
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 9 of 17




RESPONSE TO INTERROGATORY NO. 5:

       TP-Link China objects to this Interrogatory because it is being made for an improper

purpose, namely to harass and cause unnecessary delay and a needless increase in the cost of these

proceedings.

       TP-Link China objects on the ground that the information sought through purported

“jurisdictional discovery” is neither relevant to the subject matter involved in the pending action

nor reasonably calculated to lead to the discovery of admissible evidence. Because of the lack of

relevance, the request is also not proportional to the needs of the case. Plaintiff has propounded

this request solely for the purpose of delaying adjudication on the merits of TP-Link China’s

motion to dismiss.

       TP-Link China further objects to this Interrogatory as overly broad and unduly

burdensome.

       TP-Link China objects to this Interrogatory to the extent it seeks information protected

from disclosure by the attorney-client privilege, the attorney work-product doctrine, the common-

interest doctrine, and/or other applicable privileges or immunities.

       Subject to the foregoing specific and General Objections, TP-Link China responds as

follows: TP-Link China did not receive a copy of the summons and complaints for the present

cases from TP-Link (US).

INTERROGATORY NO. 6:

     If the answer to Interrogatory No. 5 is yes, what date did TP-Link (China) receive the
summons and complaint from TP-Link (US)?

RESPONSE TO INTERROGATORY NO. 6:

       No response is required.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                      Page 8
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
       Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 10 of 17




INTERROGATORY NO. 7:

       Did TP-Link (China) receive a copy of the summons and complaint from anyone at Foley
& Lardner LLP, including but not limited to Mr. Stephen R. Smerek (ssmerek@foley.com) and
Ms. Tiffany K. Sung (tsung@foley.com)?

RESPONSE TO INTERROGATORY NO. 7:

               TP-Link China objects to this request to this Request as being duplicative over

Interrogatory No. 1.

       TP-Link China incorporates by reference and in its entirety the objections and response

from Interrogatory No. 1.

INTERROGATORY NO. 8:

       If the answer to Interrogatory No. 7 is yes, what date did TP-Link (China) receive the
summons and complaint from anyone at Foley & Lardner LLP, including but not limited to Mr.
Stephen R. Smerek (ssmerek@foley.com) and Ms. Tiffany K. Sung (tsung@foley.com)?

RESPONSE TO INTERROGATORY NO. 8:

       TP-Link China objects to this request to this Request as being duplicative over

Interrogatory Nos. 1 and 7.

       TP-Link China incorporates by reference and in its entirety the objections and response

from Interrogatory No. 1.

INTERROGATORY NO. 9:

      If the answer to Interrogatory No. 7 is yes, identify the person that provided the summons
and complaint to TP-Link (China).

RESPONSE TO INTERROGATORY NO. 9:

       TP-Link China objects to this request to this Request as being duplicative over

Interrogatory Nos. 1 and 7.

       TP-Link China incorporates by reference and in its entirety the objections and response

from Interrogatory No. 1.



TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                   Page 9
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
       Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 11 of 17




INTERROGATORY NO. 10:

       Has TP-Link (China) had an attorney-client relationship with anyone at Foley & Lardner
LLP, including but not limited to Mr. Stephen R. Smerek (ssmerek@foley.com) and Ms. Tiffany
K. Sung (tsung@foley.com) since December 6, 2020?

RESPONSE TO INTERROGATORY NO. 10:

       TP-Link China objects to this Interrogatory because it is being made for an improper

purpose, namely to harass and cause unnecessary delay and a needless increase in the cost of these

proceedings.

       TP-Link China objects on the ground that the information sought through purported

“jurisdictional discovery” is neither relevant to the subject matter involved in the pending action

nor reasonably calculated to lead to the discovery of admissible evidence. Because of the lack of

relevance, the request is also not proportional to the needs of the case. Plaintiff has propounded

this request solely for the purpose of delaying adjudication on the merits of TP-Link China’s

motion to dismiss.

       TP-Link China further objects to this Interrogatory as overly broad and unduly

burdensome.

       TP-Link China objects to this Interrogatory to the extent it seeks information protected

from disclosure by the attorney-client privilege, the attorney work-product doctrine, the common-

interest doctrine, and/or other applicable privileges, immunities or confidentiality claims.

       TP-Link China objects to this Interrogatory on the ground that it is vague and ambiguous,

i.e., “attorney-client relationship” is undefined and subject to multiple interpretations.

       Subject to the foregoing specific and General Objections, TP-Link China responds as

follows: Mr. Stephen Smerek and Ms. Tiffany Sung (and their law firm Foley & Lardner)

represented TP-Link China in American Patents LLC v. TP-Link Technologies Co., Ltd., Civil

Action No. 4:19-cv-00765-ALM (E.D.T.X.). That case was dismissed on August 10, 2020. Mr.

TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                        Page 10
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
        Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 12 of 17




Smerek and no one else at Foley & Lardner has represented TP-Link China since December 6,

2020.

Dated: January 28, 2021                           Respectfully submitted,

                                                  FISH & RICHARDSON P.C.

                                                  By: /s/ David M. Hoffman
                                                      John T Johnson (admitted pro hac vice)
                                                      jjohnson@fr.com
                                                      Jeffrey C. Mok (admitted pro hac vice)
                                                      jmok@fr.com
                                                      7 Times Square, 20th Floor
                                                      New York, NY 10036
                                                      Tel: (212) 765-5070
                                                      Fax: (212) 258-2291

                                                          David M. Hoffman
                                                          Texas Bar No. 24046084
                                                          hoffman@fr.com
                                                          111 Congress Avenue, Suite 810
                                                          Austin, TX 78701
                                                          Tel: (512) 472-5070
                                                          Fax: (512) 320-8935

                                                  COUNSEL FOR DEFENDANT,
                                                  TP-LINK TECHNOLOGIES CO., LTD.




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                    Page 11
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
       Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 13 of 17




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was served electronically on January 28, 2021 to all counsel of record.


                                                          /s/ David M. Hoffman
                                                          David M. Hoffman




TP LINK CHINA’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S                                Page 12
FIRST SET OF JURISDICTIONAL INTERROGATORY REQUESTS
      Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 14 of 17




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

                                           §
                                           §     Case No. 6:20-cv-01012
                                           §
                                                 Case No. 6:20-cv-01013
                                           §
                                           §     Case No. 6:20-cv-01014
  WSOU INVESTMENTS, LLC, d/b/a
                                           §
  BRAZOS LICENSING AND                           Case No. 6:20-cv-01015
                                           §
  DEVELOPMENT,
                                           §     Case No. 6:20-cv-01016
               Plaintiff,                  §
                                                 Case No. 6:20-cv-01017
                                           §
        v.                                 §     Case No. 6:20-cv-01018
                                           §
                                                 Case No. 6:20-cv-01019
  TP-LINK TECHNOLOGY CO., LTD,             §
                                           §     Case No. 6:20-cv-01020
  Defendant.                               §
                                                 Case No. 6:20-cv-01021
                                           §
                                           §     Case No. 6:20-cv-01022
                                           §
                                           §
                                                 JURY TRIAL DEMANDED
                                           §
                                           §

                     PLAINTIFF FIRST SET OF
         JURISDICTIONAL INTERROGATORIES TO DEFENDANT

      Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff WSOU

INVESTMENTS, LLC d/b/a Brazos Licensing and Development (“Plaintiff” or

“Brazos”) hereby serves this First Set of Common Interrogatories on Defendant TP-

Link Technology Co., Ltd. (“TP-Link”) and requests that each be answered under

oath, and that responses be served upon counsel for Plaintiff no later than thirty (30)

days of service hereof.




                                          1
      Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 15 of 17




                                 I.     DEFINITIONS

      1.     “Patents-in-Suit” shall refer to the following U.S. Patents: 6,581,121,
7,174,180, 7,333,770, 7,447,767, 7,652,988, 7,751,423, 7,965,726, 8,094,726,
8,094,573, 8199,636, 8,451,839, 8,774,790, 9,226,305, and 9,548,977.

      2.     The “present cases” shall refer to the following cases between Plaintiff
and Defendant filed in the Western District of Texas, Waco Division, on October 31,
2021: Case Nos. 6:20-cv-01012, 6:20-cv-01013, 6:20-cv-01014, 6:20-cv-01015, 6:20-cv-
01016, 6:20-cv-01017, 6:20-cv-01018, 6:20-cv-01019, 6:20-cv-01020, 6:20-cv-01021,
and 6:20-cv-01022.

       3.    “TP-Link (China)” shall refer to Defendant, TP-Link Technology Co.
Ltd., and TP-Link Technologies Co., Ltd. ( 联洲技术有限公司).

      4.     “TP-Link (US)” shall refer to TP-Link USA Corporation.

                           II.        INTERROGATORIES

      1.     Identify when and the manner in which TP-Link (China) first became
             aware of the complaints in the present cases.

      2.     Identify the date and manner in which TP-Link (China) received the
             summons and complaints for the present cases.

      3.     Identify the date and manner in which TP-Link (China) became aware
             of or received the Patents-in-Suit.

      4.     Is TP-Link (US) a subsidiary of TP-Link (China)?

      5.     Did TP-Link (China) receive a copy of the summons and complaint for
             the present cases from TP-Link (US)?

      6.     If the answer to Interrogatory No. 5 is yes, what date did TP-Link
             (China) receive the summons and complaint from TP-Link (US)?

      7.     Did TP-Link (China) receive a copy of the summons and complaint from
             anyone at Foley & Lardner LLP, including but not limited to Mr.
             Stephen R. Smerek (ssmerek@foley.com) and Ms. Tiffany K. Sung
             (tsung@foley.com)?

      8.     If the answer to Interrogatory No. 7 is yes, what date did TP-Link
             (China) receive the summons and complaint from anyone at Foley &
             Lardner LLP, including but not limited to Mr. Stephen R. Smerek
             (ssmerek@foley.com) and Ms. Tiffany K. Sung (tsung@foley.com)?



                                           2
     Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 16 of 17




      9.    If the answer to Interrogatory No. 7 is yes, identify the person that
            provided the summons and complaint to TP-Link (China).

      10.   Has TP-Link (China) had an attorney-client relationship with anyone at
            Foley & Lardner LLP, including but not limited to Mr. Stephen R.
            Smerek     (ssmerek@foley.com)   and     Ms.     Tiffany   K.    Sung
            (tsung@foley.com) since December 6, 2020?

Dated: January 8, 2021               Respectfully submitted,


                               By:    /s/Raymond W. Mort, III
                                     Raymond W. Mort, III
                                     Texas State Bar No. 00791308
                                     THE MORT LAW FIRM, PLLC
                                     100 Congress Avenue
                                     Suite 2000
                                     Austin, Texas 78701
                                     Tel/Fax: (512) 677-6825
                                     Email: raymort@austinlaw.com

                                     Adam G. Price
                                     Texas State Bar No. 24027750
                                     Christopher V. Goodpastor
                                     Texas State Bar No. 00791991
                                     Gregory S. Donahue
                                     Texas State Bar No. 24012539
                                     DINOVO PRICE LLP
                                     7000 N. MoPac Expressway
                                     Suite 350
                                     Austin, Texas 78731
                                     Telephone: (512) 539-2626
                                     Facsimile: (512) 539-2627
                                     Email: aprice@dinovoprice.com
                                     cgoodpastor@dinovoprice.com
                                     gdonahue@dinovoprice.com

                                     ATTORNEYS FOR PLAINTIFF
                                     WSOU INVESTMENTS, LLC d/b/a
                                     BRAZOS LICENSING AND
                                     DEVELOPMENT




                                        3
      Case 6:20-cv-01012-ADA Document 20-2 Filed 02/02/21 Page 17 of 17




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of January 2021, I served the foregoing to
all counsel of record via email.

                                       /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III




                                          4
